Name: Commission Regulation (EEC) No 2487/93 of 8 September 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 9. 93 Official Journal of the European Communities No L 228/37 COMMISSION REGULATION (EEC) No 2487/93 of 8 September 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making rye held by the German intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 14 September 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall be 21 December 1993 . 3. Tenders must be lodged with the German interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulatin (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 200 000 tonnes of bread-making rye held by the German intervention agency should be issued and the minimum resale price should be raised to the level of the target price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Bundesanstalt fur landwirtschaftliche Marktordnung, BALM, Adickesallee 40, D-6000 Frankfurt am Main : fax : 1564793-795. Article 3 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 2131 /93, tenders accepted may in no case be less than 128,32 per tonne, plus the monthly increases fixed for intervention by Commission Regulation (EEC) No 1 542/93 (4). Article 4 Not later than Tuesday of the week following the final date for the submission tenders the German intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall issue a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making rye held by it in accordance with Regulation (EEC) No 2131 /93. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 154, 25. 6. 1993, p. 3 .